United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-916
Issued: November 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated February 8, 2007 which found that she received an
overpayment for which she was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the overpayment of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $6,423.17; (2) whether it properly determined that appellant was
at fault in the creation of the overpayment; thus precluding waiver of recovery; and (3) whether
the Office properly determined that it would recover the overpayment by deducting $100.00
from her continuing compensation payments.
FACTUAL HISTORY
On August 22, 1988 appellant, then a 39-year-old distribution clerk, fell and injured her
right ankle in the performance of duty. The Office accepted her claim for a fractured right ankle

and paid appropriate compensation.1 On October 12, 1988 appellant returned to a sedentary
limited-duty assignment.2 On May 21, 1997 the Office determined that appellant was
reemployed as a support reinforcement aide with wages of $280.87 per week, effective
February 15, 1995. It determined that her actual earnings fairly and reasonably represented her
wage-earning capacity and terminated appellant’s compensation as her actual wages met or
exceeded the wages of the job she held when injured.
On December 28, 1998 appellant filed a claim for a recurrence on November 9, 1998.
On March 29, 1999 the Office accepted her claim for a right ankle triple arthrodesis and subtalar
joint fusion. Appellant underwent the procedure on April 13, 1999. On April 9, 1999 she was
placed on the periodic rolls. Appellant was also advised that her compensation benefits for total
disability were payable only while she could not perform the duties of her regular job because of
her injury at work.
By letter dated July 15, 2005, the Office informed appellant that she would receive
$758.00 dollars in compensation every 28 days. Appellant was also advised that her
compensation would continue as long as the medical evidence supported her disability.
By letter dated February 13, 2006, appellant requested that the Office provide her with
information regarding her claim. She inquired into the status of a schedule award if she returned
to work.
By letter dated July 19, 2006, the Office requested information from appellant regarding
her wages and compensation for the prior 15-month period and provided a Form EN1032 for
completion.
By letter dated August 22, 2006, appellant requested information regarding filing a
request for a schedule award when her part-time position ended. She also completed an EN1032
form on August 22, 2006. Appellant indicated that she had part-time employment from
October 31, 2005 to August 31, 2006 at the rate of $15.00 dollars per hour. She stated that she
had earnings in the total amount of $4,101.17. In Part-H certification, the form contained a
provision which indicated:
“I know that anyone who fraudulently conceals or fails to report income or other
information which would have an effect on benefits or who makes a false
statement or misrepresentation of a material fact in claiming a payment or benefit
under the Act may be subject to criminal prosecution, from which a fine or
imprisonment or both, may result.

1

Appellant received schedule awards totally 37 percent permanent impairment of the right leg.

2

The record reflects that appellant was a casual employee who worked 24 hours per week with a night
differential.

2

“I understand that I must immediately report to the Office any improvement in my
medical condition, any employment, any change in the status of my claimed
dependents, any third party settlement and any change in income from federally
assisted disability or benefit programs.”
By letter dated August 30, 2006, the Office requested that the Social Security
Administration (SSA) provide information regarding the yearly wages earned by appellant from
January 1988 to June 30, 2006. In a separate letter also dated August 30, 2006 and a
September 5, 2006 letter, the Office requested that appellant provide a brief description of her
job duties, the approximate hours she worked per week and her total gross wages for the period
October 31, 2005 to August 31, 2006. The Office subsequently received confirmation from
appellant’s employer that she received gross wages of $5,298.49 to September 2006.
By letter dated September 20, 2006, the Office requested that appellant send a copy of
her W-2 form or 1099 depicting any and all 2005 wages received since starting on October 31,
2005 and confirmation from appellant regarding whether August 31, 2006 was the last date that
she had worked. On September 25, 2006 appellant confirmed that she was no longer working
and enclosed her pay check stub for the week ending September 3, 2006 and tax records for the
year 2005 which indicated that she earned $1,410.10 in 2005. The Office confirmed that
appellant was employed on a part-time basis from October 31, 2005 to August 21, 2006 as a data
collector.
On October 17, 2006 the Office determined that an overpayment occurred because
appellant was employed from October 31, 2005 to August 31, 2006 with earnings while she
continued to remain on the periodic rolls and received wage-loss compensation. It determined
that she received $8,434.21 in compensation from October 31, 2005 to August 31 2006. The
Office noted that, regarding the loss of wage-earning capacity (LWEC) determination, appellant
would now be making $10.00 per hour as a casual employee based upon her date-of-injury job
which she worked 24 hours per week. It determined that, based on a 64 percent LWEC,
appellant would now be earning $240.00 per week, with a night differential of $1.0127519 or
$243.06 per week. The Office also determined that appellant should have received $2,011.04
based on her LWEC. It then subtracted the amount that she actually received, ($8,434.21) from
what she should have received for her LWEC ($2,011.04) and determined that appellant received
an overpayment in the amount of $6,423.17. Copies of worksheets related to the payments were
also included.
On January 5, 2007 the Office made a preliminary finding that an overpayment of
$6,423.17 arose because appellant was in receipt of total disability benefits for the period
October 31, 2005 to August 21, 2006, after she returned to work in the private sector and did not
report those earnings to the Office. It found that she was at fault in creating the overpayment
because she failed to provide information which she knew or should have known to be material.
The Office also found that appellant accepted payment for total disability which she knew or
reasonably should have known to be incorrect. Appellant was informed of her right to challenge
the amount of the overpayment or request a waiver of the overpayment by one of three methods
including a request for a telephone conference, a request for a written review of the record or a
request for a prerecoupment hearing. In a memorandum to the file, the Office noted that on

3

June 7, 2005 and other occasions, appellant signed and returned Form EN1032 which included
that she acknowledged and understood that she “must immediately report to [it] any
improvement in my medical condition, any employment, any change in the status of claimed
dependents, any third party settlement and any change in income from [f]ederally-assisted
disability or benefit programs.” However, the Office noted that appellant failed to notify it of the
change in her compensation status until August 22, 2006. It also noted that appellant had sent a
letter to the Office in February 2006, inquiring about her entitlement to a schedule award and her
entitlement to compensation “if I do return to work.” The Office noted that appellant was
working during that time period. It found that she was at fault in creating the overpayment
because she knowingly accepted compensation to which she was not entitled.
On January 30, 2007 the Office received a response from appellant to the notice of
preliminary overpayment. Appellant completed the Form OWCP-20 and provided her financial
information supporting a request for waiver. She reported on the overpayment recovery
questionnaire that her monthly income of $1,119.00 was comprised of her social security
benefits and income from her nephew. Appellant also reported that her total monthly expenses
were $576.82. In response to question 10 on the form, she alleged that she was “sent letters
years ago regarding her eligibility for compensation payments. Appellant also responded to
question 11, in regard to whether she now fully understood her responsibilities and alleged that
she “thought she was entitled to [compensation]” because she had a “permanent injury.” She
further alleged that she believed her injury was permanent and all monies were permanent.
Appellant also alleged that she “reported these changes to my claim ‘rep’ Mr. Bruce Weintraub.”
In a decision dated February 8, 2007, the Office finalized the overpayment findings that
appellant was with fault because she failed to provide information which she knew or should
have known to be material and accepted payment that she knew or reasonably should have
known was incorrect. The Office noted that she had continued to receive and complete EN1032
forms over the years and that the forms clearly indicated that appellant must report her earnings
which she verified that she had read and signed. It also found that appellant was entitled to
continuing compensation benefits for residuals of her work injury, but that she was not entitled to
compensation for total disability when she was only partially disabled. The Office noted that
appellant had submitted her financial information, but indicated that there was no allowance for
waiver, since appellant was found to be with fault. It determined that the amount of $100.00
would be withheld from appellant’s continuing compensation beginning on February 18, 2007.
The Office noted that $100.00 dollars was less than 15 percent of her net compensation payment.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.3 When an overpayment has been made to an individual

3

5 U.S.C. § 8102(a).

4

because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.4
If the claimant has been receiving compensation on the periodic roll, the claims examiner
should delete the payment record from [the periodic rolls] as soon as possible. If the deletion can
be made effective with the current roll period, any additional compensation due should be paid
on the daily roll. Any compensation paid for total wage loss subsequent to the date of return to
work should be declared an overpayment.5
If the claimant is entitled to compensation for partial wage loss after return to work, the
claims examiner should compute entitlement using the Shadrick formula and authorize
compensation on a 28-day payment cycle. The claims examiner should make every effort to
avoid interruption of income to the claimant.6 Earnings of a sporadic or intermittent nature
which do not fairly and reasonably represent the claimant’s LWEC should be deducted from
continuing compensation payments using the Shadrick formula (past earnings must be declared
an overpayment). Sporadic or intermittent earnings should not be used as the basis for an LWEC
determination but they should be used to help establish the kind of work the claimant can
perform.7
ANALYSIS -- ISSUE 1
The record establishes that an overpayment was created as appellant was employed from
October 31, 2005 to August 31 2006, while she remained on the periodic rolls and received
compensation for total disability. The Office determined that appellant received $8,434.21 in
compensation for total disability. As appellant returned to work and had earnings for part-time
work, she should not have received compensation for total disability. Her receipt of
compensation caused an overpayment. The Board will affirm the Office’s February 8, 2007
decision on the issue of fact of overpayment.
The Board notes that, for the period October 31, 2005 to August 31, 2006, appellant
received $8,434.21 in compensation for total disability. The Office subsequently determined that
as appellant was working during this time frame and should not have received compensation for
total disability. It utilized the Shadrick formula8 to determine that, on the date of injury appellant
worked 24 hours a week and that would equate to a 64 percent LWEC.9 The Office determined
that for appellant’s date-of-injury job, she would now be earning $240.00 per week, plus a night
4

Id. at § 8129(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.814.7(b)(1) (July 1997).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.814.7(b)(2) (July 1997). See
Albert C. Shadrick, 5 ECAB 376 (1953).
7
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.814.7(d)(3) (July 1997).
Supra note 6.

9

Although the Office used the Shadrick formula to compute appellant’s compensation entitlement pursuant to
Office procedures, it did not make a formal loss of wage-earning capacity decision. See supra note 7.

5

differential of $1.0127519 or $243.06 per week. For the time period October 31, 2005 to
August 31, 2006, appellant should have received $2,011.04. The Office subtracted this amount
from the $8,434.21 that she received for total disability and found that appellant received an
overpayment of $6,423.17. Appellant has not submitted any evidence showing that she did not
receive an overpayment of compensation or contesting the existence and amount of the
overpayment. As she had earnings from part-time employment, she was not entitled to
compensation for total disability. The Board will affirm the February 8, 2007 decision on the
amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events which may affect entitlement to, or the amount of, benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).10
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.11
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion above, that she accepted a payment which she knew or should have known to
be incorrect.12
In order for the Office to establish that appellant was at fault in creating the overpayment,
it must show that at the time she received and accepted the compensation checks in question she
knew or should have known that the payment was incorrect.13

10

20 C.F.R. § 10.433(a).

11

20 C.F.R. § 10.433(b).

12

The Board notes that the Office also found that appellant failed to provide information which she knew or
should have known to be material under the second criterion. However, as the Office met its burden of proof to
establish that appellant was at fault under the third standard, the second standard does not need to be addressed.
13

Robin O. Porter, 40 ECAB 421 (1989).

6

The Board finds that at the time appellant received the compensation checks in question,
she knew or should have known that the payments were incorrect. The record shows that
appellant contacted the Office on February 13, 2006 to inquire into the status of a schedule
award if she returned to work. The Board notes that appellant was working at this time and that
this would indicate that she knew or should have known that her return to work would affect her
compensation entitlement. Appellant also completed the EN1032 form on August 22, 2006 and
certified that she had read the form and certified that she understood that she must immediately
report that she was employed and that she must report any income that she received. The form
covered the 15 months prior to the date that she signed it. However, appellant did not report that
she had returned to work until she signed the form on August 31, 2006 and she continued to
collect compensation for total disability while working from October 31, 2005 to
August 31, 2006. Additionally, appellant was advised on more that one occasion that her
compensation payments for total disability were only payable while she could not perform the
duties of her job because of her work-related injury. The evidence establishes that she accepted
a payment which she knew or should have known to be incorrect and she is at fault under
section 10.433(a). Since appellant was at fault in the creation of the overpayment, waiver of the
overpayment is precluded.
On appeal, appellant contends that she was without fault in creating the overpayment.
She contends that she informed her claims examiner that she was working. However, the Board
has held that the fact that the Office may have been negligent in issuing a check for temporary
total disability after being informed by a claimant of a return to work, does not excuse the
claimant’s acceptance of such checks, which she knew or should have been expected to know to
be incorrect.14
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to the Office the amount of the overpayment as soon as the
error is discovered or his or her attention is called to same. If no refund is made, the Office shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.15
ANALYSIS -- ISSUE 3
The Board finds that the Office properly required repayment by withholding the
overpayment amount of $100.00 from appellant’s compensation checks until the overpayment
was recouped. On January 5, 2007 the Office advised appellant of her right to request a hearing
or telephone conference regarding its preliminary decision that an overpayment had occurred and
that, if she wished a waiver of the overpayment, she was specifically directed to submit financial
information. Appellant submitted financial documentation which revealed that her monthly
income was $1,119.00 and that her total monthly expenses were $576.82. This would amount to
14

Robert W. O Brien, 36 ECAB 541 (1985).

15

20 C.F.R. § 10.441(a).

7

a remainder of $542.18. The Board also notes that this did not include her continuing
compensation payments from the Office in the amount of $758.00 every 28 days. The Office
noted that the overpayment was less than 15 percent of appellant’ continuing compensation
payments. In view of appellant’s monthly income surplus of $542.18 and her continuing
compensation payments, the Board finds that the Office properly considered appellant’s
circumstances and imposed a repayment schedule of $100.00 from her compensation every 28
days. The Office acted properly in determining that the overpayment would be recovered by
deducting this amount from appellant’s continuing compensation.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment in the amount of $6,423.17 which occurred for the period October 31, 2005 to
August 31, 2006, for which she was at fault in creating. Also, the Office properly set the rate of
recovery in the amount of $100.00 from appellant’s continuing compensation.
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

